DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 06/06/2022 was entered.
Amended claims 1, 9-15, 22-23, 25-26, 30-31, 34, 36-37 and 72 are pending in the present application.
Applicants elected previously without traverse the invention of Group I in the reply filed on 01/22/2020.  Applicants further elected the following species: (a) a nucleic acid molecule having at least one 3’UTR; and (b) SEQ ID NO: 164 (PSMB3 3’-UTR).
Claims 10-11, 14-15, 23 and 34 were withdrawn previously from further consideration because they are directed to a non-elected species.  Amended claim 9 was also withdrawn by Applicant as it is directed to a non-elected species. 
Accordingly, amended claims 1, 12-13, 22, 25-26, 30-31, 36-37 and 72 are examined on the merits herein with the above elected species.

Response to Amendment
	1.	The rejection under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a product of nature exception) without significantly more was withdrawn in light of currently amended independent claim 1, particularly with the new limitation “at least one 3’-untranslated region element (3’-UTR element), which is heterologous relative to the ORF”.
	2.	The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, was withdrawn due to the cancelation of claim 35.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claim 12 is still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 12 still recites the limitation "the artificial nucleic acid molecule" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Prior to this limitation, there is no recitation of any artificial nucleic acid molecule in claim 12 and/or independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 12-13, 22, 25-26, 30-31, 36-37 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Von Der Mulbe et al (US 2005/0032730) in view of Chakraborty et al (US 9,061,059), Trinklein et al (US 2008/0220983) and Drmanac et al (US 2005/0196754).  This is a slightly modified rejection necessitated by Applicant’s cancelation of claim 35.
The claims are directed to a purified RNA molecule comprising: (a) at least one open reading frame (ORF); (b) at least one 3’-UTR element, which is heterologous relative to the ORF, comprising at least 90% identical to the RNA sequence encoded by SEQ ID NO: 164; and, (c) optionally, at least one 5’-UTR element.
Von Der Mulbe already disclosed a modified mRNA that is stabilized by sequence modification and optimized for translation for gene therapy and/or genetic vaccination, wherein the modified mRNA encodes at least one biologically active or antigenic peptide or polypeptide (at least Abstract; Summary of the Invention; paragraphs [0052]-[0054]), and wherein the modified mRNA comprises at least the following  features: (i) a G/C content of the coding region is increased as compared to the wild-type mRNA (paragraphs [0021] and [0028]) , (ii) codon-optimized coding region relative to the wild-type mRNA (paragraphs [0030]-[0032]), (iii) a 5’ cap structure (paragraph [0042]), (iv) a polyA tail of at least 50 nucleotides  (paragraph [0043]), (v) one or more IRES (paragraph [0045]), and (vi) stabilization sequences that are capable of increasing the half-life of the mRNA in 5’ non-translated and/or 3’ non-translated regions, wherein the stabilization sequences may exhibit 100% sequence homology with naturally occurring sequences that are present in viruses, bacteria and eukaryotic cells, or derivatives thereof (paragraphs [0046]-[0047]).  An exemplary modified mRNA was prepared by in vitro transcription using a purified DNA construct (paragraph [0093]).
Von Der Mulbe et al did not disclose explicitly a purified RNA molecule comprising at least one heterologous 3’-UTR comprising a sequence at least 90% identical to the RNA sequence encoded by SEQ ID NO: 164 (57-basepair-DNA sequence).
Before the effective filing date of the present application (8/28/2015), Chakraborty et al also taught at least polynucleotides, primary constructs and modified mRNA molecules (mmRNA), in which multiple 5’ or 3’-UTRs as flanking regions of an ORF encoding a polypeptide of interest, including the exemplary albumin 3’-UTR to be included in the flanking region for enhancing stability (Abstract; col. 93, line 3 continues to line 22 on col. 94; col. 100, line 60 continues to line 19 on col. 117; Table 3).  Chakraborty et al stated explicitly “It should be understood that those listed in the previous tables are examples and that any UTR from any gene may be incorporated into the respective first or second flanking region of the primary construct.  Furthermore, multiple wild type UTRs of any known gene may be utilized” (the paragraph connecting columns 115-116).
Moreover, Trinklein et al already disclosed at least a library of expression constructs, each of which comprises a different 3’-UTR, including the 3’-UTR having the SEQ ID NO: 6,761 (57 base pairs) that is 100% identical to SEQ ID NO: 164 of the present application, operably linked with a reporter sequence (e.g., encoded luciferase, fluorescent protein such as GFP, beta-galactosidase) such that overall expression of the reporter sequence (amount of protein produced) is under control of the 3’-UTR for determining the impact of regulatory sequences in the UTRs on translation of open reading frame under a variety of conditions (see at least Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0015], [0022], [0024], [0028], [0056], [0066], [0135]-[0137], [0139]-[0142]; Figures 1, 3 and 7; and attached sequence search).
Furthermore, Drmanac et al also disclosed at least an isolated polynucleotide, a recombinant DNA molecule, and an expression vector comprising a nucleic acid sequence having the SEQ ID NO: 21,177 (192 base pairs) which contains a sequence of nucleotides 129-185 that is 100% identical to SEQ ID NO: 164 of the present application for expression in a host cell (e.g., a eukaryotic host cell such as HeLa cells, v-1 cell, COS cells, 293 cells) for various applications (see at least the Abstract; Summary of the Invention; particularly paragraphs [0004]-[0006], [0010], [0012], [0016], [0019], [0069]-[0070], [0081], [0085]-[0087], [0108]-[0109], [0115], [0136]-[0140]; and attached sequence search).  Drmanac et al also disclosed that the preparation of a chimeric or fusion protein comprising the disclosed polypeptide (e.g., encoded by the nucleic acid sequence having SEQ ID NO: 21,177) that is fused in-frame to the C-terminus of another polypeptide (e.g., GST/glutathione S-transferase or an immunoglobulin) (paragraphs [0081], [0115]-[0116], [0131], [0136]-[0141]).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the modified mRNA of Von Der Mulbe et al (e.g., purified and/or isolated modified mRNA) by also incorporating the 3’-UTR sequence encoded by SEQ ID NO: 6761 (Trinklein reference) or nucleotides 129-185 of SEQ ID NO: 21,177 (Drmanac reference), as well as an albumin gene derived 3’-UTR for improving or enhancing RNA stability to be utilized in a gene therapy or genetic vaccination application, in light of the teachings of Chakraborty et al, Trinklein et al and Drmanac et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Chakraborty et al already taught modified mRNA molecules (mmRNA), in which at least multiple wild-type 5’ or 3’-UTRs derived from any known gene as flanking regions of an ORF encoding a polypeptide of interest, including the exemplary albumin 3’-UTR to be included in the flanking region for enhancing stability; while both Trinklein et al  and Drmanac et al also taught using 3’-UTR encoded by SEQ ID NO: 6761 (100% identical to SEQ ID NO: 164) in a reporter sequence and nucleotides 129-185 of SEQ ID NO: 21,177 (100% identical to SEQ ID NO: 164) in a chimeric or fusion sequence, respectively.  It is also noting that the primary Von Der Mulbe reference already taught that stabilization sequences that are capable of increasing the half-life of the mRNA and derived from naturally occurring sequences from eukaryotic cells can be introduced in 5’ non-translated and/or 3’ non-translated regions.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the combined teachings of Von Der Mulbe et al, Chakraborty et al, Trinklein et al and Drmanac et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified mRNA resulting from the combined teachings of Von Der Mulbe et al, Chakraborty et al, Trinklein et al and Drmanac et al as set forth above is indistinguishable and encompassed by the claimed purified RNA molecule of the present application.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment dated 06/06/2022 (pages 6-7) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically none of the cited references provide any specific guidance that would have led a skilled artisan to select a sequence having any significant identity to SEQ ID NO: 164 for use as a 3’UTR sequence.  Instead, each of the Chakraborty, Trinklein and Drmanac references merely discloses a wide array of sequences that might be used in some kind of expression construct.  For example, Trinklein fails to provide any guidance to which among the 17,000 potential 5’ and 3’ UTR sequences could be used to enhance expression in the context of a purified RNA.  Similarly, Drmanac also fails to provide any guidance which of over 30,000 polypeptide coding sequences to use or select for the claimed 3’ UTR sequence in the context of a purified RNA.  Accordingly, Applicant argued that the Action appears to rely on an “obvious to try” theory of obviousness to establish a prima facie rejection, but even in order to make such a rejection a skilled artisan would have to be faced with “a finite number of identified, predictable solutions”.  Applicant argued that none of the potential solutions offered by either Trinklein or Drmanac are predictable as there is no guidance as to which if any disclosed sequence would be effective as a 3’UTR in a purified RNA, and that tens of thousands of potential sequences for testing could hardly considered a finite number that could lead to anticipated success.  Applicant also referred the examiner to Figures 2, 4, 6, and 8 of the present specification showing that not all human UTR sequences function equivalently in the context of a purified RNA, as well as the case in In re Kubin to argue that the Action is based on impermissible hindsight reconstruction.
First, the claims are simply directed to a purified RNA molecule comprising: (a) at least one open reading frame (ORF); (b) at least one 3’-UTR element (e.g., 1, 2, 3 or more 3’-UTRs) as long as one 3’-UTR element is heterologous relative to the ORF and comprising at least 90% identical to the RNA sequence encoded by SEQ ID NO: 164; and, (c) optionally, at least one 5’-UTR element.  Additionally, there is no requirement whatsoever that the purified RNA molecule has any degree of stability and/or an ability for any enhanced translation/expression of the ORF.
Second, it appears that Applicant did not consider the specific combined teachings of Von Der Mulbe et al, Chakraborty et al, Trinklein et al and Drmanac et al, and instead considered each of the cited references in total isolation one from the others and/or only a sub-combination of the cited references.  
Third, as set forth in the above 103 rejection although the primary Von Der Mulbe reference does not teach explicitly a purified RNA molecule comprising at least one 3’-UTR comprising a sequence at least 90% identical to the RNA sequence encoded by SEQ ID NO: 164 (57-basepair-DNA sequence), it would have been obvious for an ordinary skill in the art to do so with a reasonable expectation of success because Chakraborty et al already taught modified mRNA molecules (mmRNA), in which at least multiple wild-type 5’ or 3’-UTRs derived from any known gene as flanking regions of an ORF encoding a polypeptide of interest, including the exemplary albumin 3’-UTR to be included in the flanking region for enhancing stability, while both Trinklein et al  and Drmanac et al already taught using 3’-UTR encoded by SEQ ID NO: 6761 (100% identical to SEQ ID NO: 164) in a reporter sequence and nucleotides 129-185 of SEQ ID NO: 21,177 (100% identical to SEQ ID NO: 164) in a chimeric or fusion sequence, respectively.  Additionally, the primary Von Der Mulbe reference already taught that stabilization sequences that are capable of increasing the half-life of the mRNA and derived from naturally occurring sequences from eukaryotic cells can be introduced in 5’ non-translated and/or 3’ non-translated regions.
Fourth, there is nothing that is unpredictable about insertion of any heterologous 3’-UTR, including the 3’-UTR element comprised of SEQ ID NO: 164, operably linked to an open reading frame (ORF) as evidenced at least by the teachings of Von Der Mulbe et al, Charkraborty et al, Trinklein et al and Drmanac et al.  Moreover, the Trinklein reference specifically taught and claimed the 3’-UTR comprised of SEQ ID NO: 6,761 (57 base pairs) that is 100% identical to SEQ ID NO: 164 of the present application, to be selected for operably linking with a reporter sequence in an expression construct, such that overall expression of the reporter sequence is under control of the 3’-UTR (see at least claims 1 and 8). Additionally, the Drmanac reference also specifically taught and claimed an isolated polynucleotide, a recombinant DNA molecule, and an expression vector comprising a nucleic acid sequence having the SEQ ID NO: 21,177 (192 base pairs) which contains a sequence of nucleotides 129-185 that is 100% identical to SEQ ID NO: 164 of the present application for expression in a host cell (e.g., a eukaryotic host cell such as HeLa cells, v-1 cell, COS cells, 293 cells) for various applications (see at least claims 1-9).  Thus, in this instance a skilled artisan has a finite number of identified and predictable solution; and the fact pattern is different from that in In re Kubin.  It is also noting that SEQ ID NO: 164 is the 3’UTR sequence of human PSMB3 gene which is a housekeeping gene, and that housekeeping gene is usually stable as evidenced by the teachings of Bernasconi et al (Virology Journal 3:43 doi:10.1186/1743-422X-3-43, 15 pages, 2006) disclosing PSMB3 as a housekeeping gene with the most constant transcription (Abstract; page 2, right column, second full paragraph; and Table 1A), and Kriegova et al (BMC Molecular Biology 9:69 doi:10.1186/1471-2199-9-69, 14 pages, 2008) disclosing PSMB2 as a housekeeping gene which is found to be stable (Abstract).
Fifth, with respect to Figures 2, 4, 6, and 8 of the present application it is noted that they show different translation efficiencies for different constructs, with each construct comprising a single copy of human 3’-UTR listed in Table 3 (substituting for albumin7: an artificial variant of 3’-UTR of human albumin) in the specific expression framework containing PpLuc (GC): GC-enriched mRNA sequence coding for Photinus pyralis luciferase; A64: poly(A)-sequence with 64 adenylates; C30: poly(C)-sequence with 30 cytidylates; hSL: a specific histone stem-loop sequence taken from Cakmakci et al (Mol. Cell. Biol. 28:1182-94, 2008); and 32L4: an artificial variant of the 5’-UTR of human ribosomal protein Large 32 lacking the 5’ terminal oligopyrimidine tract, in different mammalian cell lines (HDF, L929, HepG2 and Hela) (Example 3; Figs. 1A and page 195, lines 15-29).  An ordinary skilled artisan would readily recognize that constructs that lack any of the aforementioned elements (e.g., A64, C30, hSL and/or 32L4) would also function differently one from the others whether or not the constructs contain the same human 3’-UTR comprised of SEQ ID NO: 164 of the present application.  However, the claimed purified RNA molecule does not even requires the presence of a single 5’-UTR element, let alone the specific combination of elements that are present in constructs used in Example 3 of the present application.  Once again, there is no requirement whatsoever that the claimed purified RNA molecule has any degree of stability and/or an ability for any enhanced translation/expression of the ORF.
Sixth, with respect to Applicant’s argument on impermissible hindsight reconstruction Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Please refer to the 103 rejection of record and detailed discussion in the preceding paragraphs.
Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                          
Sequence 6761, 
Publication No. US20080220983A1


  Query Match             100.0%;  Score 57;  DB 34;  Length 57;
  Best Local Similarity   100.0%;  
  Matches   57;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCTGTTCCCAGAGCCCACTTTTTTTTCTTTTTTTGAAATAAAATAGCCTGTCTTTC 57
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CCCTGTTCCCAGAGCCCACTTTTTTTTCTTTTTTTGAAATAAAATAGCCTGTCTTTC 57














Sequence 21177, 
Publication No. US20050196754A1


  Query Match             100.0%;  Score 57;  DB 11;  Length 192;
  Best Local Similarity   100.0%;  
  Matches   57;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCTGTTCCCAGAGCCCACTTTTTTTTCTTTTTTTGAAATAAAATAGCCTGTCTTTC 57
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        129 CCCTGTTCCCAGAGCCCACTTTTTTTTCTTTTTTTGAAATAAAATAGCCTGTCTTTC 185